IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00413-CV
 
Twilight Home and 
The Arboretum Group, Inc.,
                                                                      Appellants
 v.
 
Joe Raley, as Heir and as
Representative of the Estate
of Carrie Snider, Deceased,
                                                                      Appellee
 
 
 

From the 13th District Court
Navarro County, Texas
Trial Court No. 05-00-14364-CV
 

MEMORANDUM  Opinion

 




          Appellants have filed a motion to dismiss this interlocutory
appeal.  Appellee has not filed a response.  Accordingly, the appeal is
dismissed.  See Tex. R. App. P. 42.1(a)(1). 

PER CURIAM
Before Chief Justice
Gray,
Justice
Vance, and
Justice
Reyna
Appeal dismissed
Opinion delivered and
filed December 28, 2005
[CV06]